Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 1 of 31 PageID# 2113

                                                                                        £
                                                                                         3 0 2019
                             UNITED STATES DISTRICT COURT
                                                                              CLERK. U.S. DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                           RICHMOND. VA
                                  RICHMOND VIRGINIA


 ROBERT DAVID STEELE,

                                  Plaintiff,            17-CV-00601-MHL


                 -against-                     INTERVENOR-APPLICANTS FRCP
                                                 RULE 15(d)SUPPLEMENT TO
 JASON GOODMAN,                                 MOTION FOR LEAVE TO SEEK
                                               INJUNCTIVE RELIEF(ECF NO.101)
                                Defendant.




  INTERVENOR-APPLICANTS FRCP RULE 15fd^ SUPPLEMENT TO MOTION FOR
                LEAVE TO SEEK INJUNCTIVE RELIEF fECF NO.lOH



       D. GEORGE SWEIGERT is seeking the LEAVE OF THE COURT TO SUPPLEMANT

THE MOTION FOR INJUNCTIVE RELIEF(ECF Doc. No. 101 [04/29/2019]) pursuant to Fed.

R. Civ. Proc. Rule 15(d)and Va. Code Ann. § 18.2-500.

       Pursuant to Local Rule 83.1(M)I swear that no attorney assisted in the preparation ofthe

attached materials. Dated this 'day of May,2019.

                                                          Respectfully submitted,




                                                          Pro Se Party D. George sweigert, c/o
                                                                                  P.O. Box 152
                                                                               Mesa, AZ 85211
                                                                Spoliation-notice@mailbox.org




Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 2 of 31 PageID# 2114




                           This page intentionaliy left blank




                                           2
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 3 of 31 PageID# 2115



                                  PROCEDURAL HISTORY

 1.     This supplemental document is filed pursuant to Rule 15(d) ofthe Fed. R. Civ. Proc. It

supplements the Motion for Injunctive Relief filed on 4/29/2019(ECF Doc. No. 101).

                                       INTRODUCTION



2.     In the intervening time since the filing ofthe imderlying motion on April 29th, 2019

(ECF Doc. No, 101)events have revealed a disturbing trend concerning the Defendant(Def)

Goodman and his sidekick David Charles Hawkins and former side-kick Quinn Michaels, aka

Korey Atkin.

3.     The recent suicide of YouTube personality Isaac Kappy has revealed a YouTube

syndrome known as "gang-stalking". In the gang-stalking process, victims are targeted with a

wide spectrum of social media intimidation; to include slander, defamation, libel, revealing

private information, accusations ofcrimes, threats, incitement, etc.

4.     As the Court will learn the Def Goodman's team is well versed in such matters (to

include ex-CIA officer Kevin Shipp(who presently conducts paramilitary firearms training) and

ex-Booz*Allen and Hamilton consultant Scott Bennett(U.S. Air Force base security personnel

found nearly 10,000 rounds ofammunition and twelve(12) unregistered firearms in the military

base housing Bennett occupied in an unauthorized manner by impersonating the Flag Lieutenant

ofthe Commander, U.S. Special Operations Command,Tampa,Florida), etc.).

5.     The YouTube celebrity(and acquittance ofthe Plaintiffs attorney) Manuel Chavez,III,

"DEFANGO",has made a series of videos within the last 10 days claiming that he has been

targeted for a gang-stalking campaign which has included frivolous complaints filed with the

local police department in Carson City, Nevada. Other gang-stalking activities are allegedly



                                                3
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 4 of 31 PageID# 2116



executed on social media to cause unnecessary humiliation and embarrassment for Manuel

Chavez, III.

6.     The reappearance of Quinn Michaels, Korey Atkin, in Mount Shasta, California(as seen

on several YouTube videos over the Memorial Day week-end) is also disturbing. Within the last

few days Quinn Michaels has made a series of videos threatening to start fires in the Mount

Shasta Community with the remains of oil paintings that he has shredded(on camera) with his

hunting knife while sitting in his flat-black 1996 Volkswagen GOLF sedan (this is where Quinn

Michaels sleeps while illegally camping in the Mount Shasta area [all on video]). These are

nearly identical actions undertaken by Quiim Michaels one year ago in the Mount Shasta area

while he was seeking individuals in the community that knew the physical whereabouts ofthe

undersigned. This was commonly referred to as the #StopTheSacrifice social media meme,an

artifact of gang-stalking or crowd-stalking.

7.     Gang-stalking is defined as:


       Gang stalking refers to harassment and intimidation tactics used by a group ofindividuals

       against another person or toward a smaller group of people. People may initiate this type

       ofcivil offense because they are intolerant of another person for numerous reasons,

       which might include differing beliefs or lifestyles,jealousy, or racial prejudice. Stalkers

       generally design the covert methods used for psychological harassment to exact revenge,

       coerce silence, or cast out persons having opposing views. While gang stalking is

       considered a misdemeanor in some states, the offense carries felony penalties in others.


       The number of people involved in the gang varies. Individuals might receive gang

       intimidation from a handful of people in a work environment, or they may be targeted by



                                                4
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 5 of 31 PageID# 2117



       an entire community. Victims relaying claims of gang stalking perceive the attackers as

       well-organized groups of people, who not only communicate with one another in a

       certain location but also pursue the target in other areas by means of extensive contacts.

       Leaders generally enlist the aid ofother individuals in the gang by various methods,

       which typically include providing false information about the victim, manipulating

       potential members, or employing those with similar criminal backgrounds.


       Internet URL: https://www.wisegeek.com/what-is-gang-stalking.htm


8.     Quinn Michaels is the CrowdSource the Truth(CSTT)pioneer and advance party to

David Charles Hawkins, who is the subject ofthe INJUNCTIVE RELIEF(EOF Doc. 101). The

libel, slander and defamation torch has been passed from Michaels to Hawkins(both claim to be

Artificial Intelligence (A.I.)experts. Both Michaels and Hawkins have occupied the august title

of"researcher" on CSTT. Quinn Michaels had a dominant role in the CSTT operations until

October of2018. Prior to that Def Goodman quoted Quinn's sham "research" about allegations

and accusations ofcriminal activities against individuals to include the undersigned. These are

the identical techniques presently employed by Def Goodman and David Charles Hawkins

against the undersigned.

9.     Def Goodman traveled to Michaels bed-side in Roswell, New Mexico during the

Christmas holiday of2017-2018. Both of have been traveling companions and have spent

several weeks together co-producing at least 50-60 CSTT video podcasts between October 2017

and October 2018.

                                  STATEMENT OF FACTS




                                                5
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 6 of 31 PageID# 2118



10.    On May 14,2019 the YouTube community learned that Isaac Kappy, YouTube celebrity

and committed suicide near Flagstaff, AZ. Kappy rose to quick fame and prominence when

promoted by Nathan Stoipman, San Luis Obispo, California, on the YouTube show

"LiftTheVeil". [EXHIBIT ONE] Note: the electronic messages exchanged between Def

Goodman and Nathan Stoipman is included in the discovery request(ECF Doc. No. 113

[5/15/2019], para. 32).

 11.   Quinn Michaels also rose to prominence and notoriety when Michaels was "pushed" by

Mr. Stoipman (LiftTheVeil). [EXHIBIT TWO]. It is interesting to note that on Jime 25,2017

"DEFANGO"(acquaintance ofPlaintiffs attorney) published a video concerning "cyber-

stalking" and linked LiftTheVeil, Quinn Michaels and Def Goodman together in a unified gang-

stalking type of activity. [EXHIBIT THREE]. See Lift the Veil, Quinn Michaels, Jason

Goodman Crowd stalking PsyOp Triangle, June 25, 2017((Internet URL:

https://www.youtube.com/watch?v=IP7T2D3UZK4)

12.    During the Memorial Day week-end Quinn Michaels posted a series of disturbing videos

from Mount Shasta, California describing his plans to bum the remains of his oil paintings that

he was shredding with a knife on camera(speaks to the need for intervention at the psychological

/ emotional level; commonly known as a "5150" or third day hold for psychological evaluation

in Emergency Medical Services parlance in California.)[EXHIBIT FOUR].

13.    Meanwhile, as late as May 24,2019 Def Goodman and David Charles Hawkins(South

Surrey, British Columbia, Canada) have released another video that attempts to connect the

imdersigned to the Weatherman Underground. The undersigned's name is referenced eight(8)

times in a two-minute exchange[EXHIBIT FIVE].




                                               6
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 7 of 31 PageID# 2119



08:54               HAWKINS: But,isn't that amazing Jason since the fourth plane was

                    headed for the Capitol Building on 911 when someone and I am

                    suggesting it was David Sweigert switched the war game from simulation

                    to live fire.


09:04               HAWKINS: Now Mr.Sweigert I am not accusing Mr.Sweigert of

                    doing it, I am saying that Mr.Sweigert is not perhaps quiet as smart as he

                    thinks and when he is acting as an ethical hacker he could open the door

                    into a network of patented devices that would allow people much smarter

                    than him in through the backdoor, let's say working with the worshipful

                    company ofinformation technologists and they can actually execute an

                    attack in New York where's there an insurance policy taken out against

                    both towers coming down on the same day in what's known as a

                    catastrophe bond.


9:51                GOODMAN: Well, you know,David the other things that I find quite

                    strange about it and we also we need to be clear were not suggesting that

                    David Sweigert actively pushed the button. But this is a guy who was

                    running boot camps for ethical hackers, how do we know that one of his

                    students or one of his apprentices ... apprentices ... apprentices .. did not

                    go rogue and take his information and enabled this, or as you have

                    suggested perhaps his effort to hack something in an ethical capacity itself

                    may have gone rogue and someone else unknown to David Sweigert may

                    have piggy backed.. may have exploited.. may have somehow utilized his

                    hack to do as you say.

                                              7
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 8 of 31 PageID# 2120



11:01                   GOODMAN: We know that David Sweigert's brother has publicly

                        stated that he will always protect Barrack Obama. We know that Manual

                        Chavez who has worked quiet closely with David Sweigert was a

                        volunteer for the Obama for America campaign - whatever that was. So

                        these are all guys that are associated with Obama. Obama is associated

                        with the still active Bill Ayers and Bemardine Dohm. You and I have

                        discussed how it is your theory that the Weather Underground remains

                        active.. so could these things be extension ofthe Weather Underground?

                       [EXHIBIT FIVE]


14.     As clearly stated in the attached DECLARATION [EXHIBIT SIX]the undersigned:(1)

has never run "boot camps" for ethical hackers,(2)has never trained students in ethical hacking,

(3)the undersigned does not have relationships with "students" or "apprentices",(4)the

undersigned has never worked with Manual Chavex,III in any capacity whatsoever,(5)the

undersigned has no association with his brother George Webb Sweigert,(6)the undersigned has

no association with groups associated with Barrack Obama,(7)the undersigned has no

association with the "Weatherman Underground".

                                     LAW AND ARGUMENT


15.     The defamation, slander and harassment campaign executed by the defendant Goodman

and David Charles Hawkins(commencing 1/1/2019)is merely an extension ofthe activities

initiated by Quinn Michaels a year ago in Mount Shasta. Both ofthese CSTT side-kicks(David

Charles Hawkins and Quinn Michaels)are working, or have worked,in close cooperation with

the defendant Goodman to disseminate psychologically painful narratives and memes to place

individuals in fear for their life, or great bodily injury.


                                                    8
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 9 of 31 PageID# 2121



16.    Similar to the reports ofthe social media gang-stalking suicide of Isaac Kappy,the Def

Goodman appears to be involved in similar activities to cause significant psychological injury to

the undersigned for the long-term purposes of causing his suicide.

                                                                DRFRNDANT'S VIOLATIONS

                                                                 OF COMMONWEALTH LAW




17.    The activities practiced by the DefGoodman are illegal in the Commonwealth of

Virginia; quoting Commonwealth law in relevant part:

       § 18.2-152.7:1. Harassment by computer; penalty

       § 18.2-152.7:1. Harassment by computer; penalty. If any person, with the intent to

       coerce, intimidate, or harass any person, shall use a computer or computer network to

       communicate obscene, vulgar, profane, lewd,lascivious, or indecent language,or make

       any suggestion or proposal ofan obscene nature, or threaten any illegal or immoral act,

       he shall be guilty ofa Class 1 (law.lis.virginia.gov)



       (Internet URL: https://law.lis.virginia.gov/vacode/title18.2/chapter5/sectionl8.2-152.7:1/



18.    The Def Goodman is fond of sending e-mail communications that meet the criteria ofthe

above cited law. See[EXHIBIT SEVEN].

       "You claim to be a brave military veteran, yet like a childish coward, you make dopey

       videos poking fun at me and send intentionally defamatory(per se libel) emails to third

       parties without revealing who you are. It is a sad, pathetic situation. Stop harassing me

       and find something more productive to do. I can see now why your own (also possibly


                                                9
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 10 of 31 PageID# 2122



        insane) brother would betray you and have sex with your wife. Do you think about his

        penis entering her? Did he give her Ms seed? Did she orgasm with George? Perhaps he

        was able to satisfy her sexually in ways you were unable. What a wonderful time the two

        ofthem must have had. The intimacy they shared and the total lack ofrespect either of

        them had / have for you is truly staggering. It's one ofthe worst things I could imagine.

        You should go somewhere and roll up into a ball and cry about it. Not even your own

        family members can tolerate you. 1 spoke with another one of your brothers recently who

        told me how crazy you are and how that has resulted in him not speaking to you for

        years. You really should be confined to a mental institution for your own safety and that

        of others. How you ever convinced a woman to marry you remains a mystery."

       [EXHIBIT SEVEN]

 19.    To add insult to injury, in a second e-mail message the Def Goodman included a

 photoshopped image ofthe undersigned in a dunce cap and straightjacket, pictured next to Lt.

 Col. Oliver North, U.S.M.C.(ret.) and newspaper headlines ofIRAN-CONTRA [EXHIBIT

 SEVEN]. Draped around the likeness ofthe undersigned is a booking placard that displays:


        POLOCIA DE SANDANISTAS


        CRAZY DAVE


        OCTOBER 6,1983[EXHIBIT SEVEN]


 20.    As reported in the New York Times, October 6, 1983:

        A plane crash in Managua,in which the pilot, Agustin M.Roman, was killed, has shed

        light on covert military operations in Central America. He was a former general manager




                                                10
 Intervenor-applicant's FRCP 15(d)Supplement to ECFDoc. No. lOI
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 11 of 31 PageID# 2123



        ofthe Nicaraguan national airline and then chiefofoperations for the Nicaraguan Air

        Force who turned against the Sandinistas.(Al:4-6.)

 21.    Here Def Goodman is smearing the military service ofthe undersigned and insinuating

 that he was a participant in illegal drugs for weapons operations in Nicaragua. The undersigned

 departed the Republic of Panama on January 3,1982 as an active duty member ofthe U.S. Air

 Force and was assigned to Kelly AFB,Texas afterwards. In fact, the undersigned was in college

 as an undergraduate when this 10/6/1983 plane crash took place.

                                                                          MULTI-YEAR SMEAR


                                                                            CAMPAIGN SHOWS


                                                                                     OBSESSION


 22.    The intensity, frequency and duration of Def Goodman's attacks is truly staggering and

 indicates an obsession directed at the undersigned. The revelations concerning the untimely

 death of Isaac Kappy and the associated accusations of gang-stalking from "DEFANGO" create

 a matter of urgency. Apparently, techniques that are used in gang-stalking have the objective of

 creating depression and hopelessness for the victim which eventually leads to suicide.

 23.    Manuel Chavez, III, YouTube celebrity DEFANGO,has been releasing information

 about allegations concerning gang-stalking in video content for the prior ten(10)days. The end

 game in gang-stalking operations appears to create emotional turmoil for the victim. Practitioners

 ofthese techniques analyze the victim for weaknesses and vulnerabilities in their mental makeup.

 24.    This is very similar to the targeting ofsupposed mental vulnerabilities by the Def

 Goodman on the undersigned. Using supposed information about a plane crash during IRAN-

 CONTRA operations which mirrored the undersigned's forced landing in Managua while

 assigned to the 1978 Communications Group, Howard AFB,Republic ofPanama the Def



                                                11
 Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 12 of 31 PageID# 2124



 exaggerated a falsehood and error. This appears to be the Def Goodman's attempt to exploit the

 supposed P.T.S.D. ofthe undersigned, reported to the Def Goodman by undersigned's brother

 George Webb Sweigert while they were roommates in New York City. The Def Goodman's

 attack on the undersigned included taking the image ofthe undersigned and creating an overlay

 with IRAN-CONTRA Colonel North,including a newspaper ofan aircraft crash in Nicaragua

[EXHIBIT SEVEN]. Goodman's objective was apparently to trigger old memories or painful

 emotional woimds.


 25.    The transmission of this picture with the accompanying sarcastic remarks by the Def

 Goodman to the undersigned, indicates the defendants attempt to exploit and emotional

 vulnerability that is perceived to be related to a veteran's possible P.T.S.D. condition. This

 indicates a well-developed plan of attack to create emotional injury to the intended target.

 26.    Practitioners ofthis type of gang-stalking apparently include the Def Goodman, Quinn

 Michaels, and David Charles Hawkins. All these individuals specialize in using fake bona fides

 as so-called experts to presentjunk science and evidence oftheir allegations against innocent

 people. This has been an on-going and open-ended smear campaign for over a year.

                                          CONCLUSION


 27.    For the reasons described above and based upon the wisdom ofthis Court to use its

 inherent powers to administer justice in an efficient manner,the undersigned PRAYS that the

 relief requested in the original MOTION FOR INJUNCTIVE RELIEF(ECF Doc. No. 101) will

 be granted.




                                                 12
 Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 13 of 31 PageID# 2125


                                  .1
 Respectfully submitted on this        day of May,2019.




                                                          Pro Se Party D. George Sweigert, c/o
                                                                                P.O. Box 152
                                                                             Mesa,AZ85211
                                                               SpoUation-notice@mailbox.org




                                                13
 Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 14 of 31 PageID# 2126




                                              EXHIBITS


                                        TO ACCOMPANY
                              FRCP RULE 15(d)SUPPLEMENT



       I certify that all ofthe following exhibits are truthful reproductions and not submitted for

       any other purpose than for adjudication ofthe claims contained within. This certification

       is provided under the penalties ofpeijury on the      day of May 2019.


       Respectfully submitted.



                                                            Pro Se Party D. George Sweigert, c/o
                                                                                     P.O. Box 152
                                                                                  Mesa,AZ85211
                                                                  Spoliation-notice@mailbox.org




                                                14
 Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 15 of 31 PageID# 2127




                                     EXHIBIT ONE

              RESULTS: YouTube search terms "Isaac Kappy Lift The Veil"

                                   Isaac Kappy w/ Nathan Stolpman #SurvivorStories
                                   #PedoWood #QAnon
                                    Lift the Veil
                                   Streamed 10 months ago • 122,243 viewis
                                    Isaac Kappy: http://'l»wtter.comifeaackappy http://pensctjpe-twtsaa(Aappy
                                    http://twltch.tv^isaaclcappy T-shirts: http://tnithiio5hin0.io...



                                    Isaac Kappy Reported Dead By Suicide
                                    lift the Veil
                                    Streamed 1 week ago ■ 37,812 views
                                    T-shiits; http:7/tnilhclcihlng.to Support LIV: http://patrecn.ccnv'3tlheve£l
                                    http7/paypaLnne/lifitheveii Follmv me on Twitch:...




                                    Lift the Veil
                                    danegurous
                                    24 views
                                    Provided to YouTube       OistroKid Lift the Veil • Danegurous Klngpen ®
                                    Grtiyme Records Released on; 2C0S-O5-<]8 ...
                                     NEW




                                    Isaac Kappy Investigation w/ The Phoenix Enigma
                                    lift the Veil
                                    5 days ago • 37,326 viavrs
                                    The Fhcenix Enigina:
                                    https:/)'www.youtute.com/channeli'UCwJGh!Su1mOcPMoAVI/NGhZQ T-shirt...
                                     NEW




                                    Isaac Kappy's Last Phone Call?
                                    Lift the Veil
                                    Streamed 1 week ago • 83,077 views
                                    T-shsrts; httpi/tiuthciothing.io Support LtV: hitpj'/patreon.oomiHtthewed
                                    httpi/paypaLme/lifttheveil Follow me on Twitch;...




                                                    15
 Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 16 of 31 PageID# 2128



                                      EXHIBIT TWO



             RESULTS: YouTube search results Quinn Michaels Lift The Veil



                                   Quinn Michaels w/ Lift the Veil - Part 2
                                    Uftlhe Veil UVE
                                   Streamed 1 year ago • 12.435 viev/s
                                   A ootilinuatEOJ) of LIfl the Veffs interview with Ouinn Nfichaels. In Mt. Shasta
                                   vrith Quinn Michael to talk about EVERYTHING.




                                    Lift the Veil with Quinn Michaels - Project Mayhem,
                                    StrongAi, S.VV., DoC, T.Y.LE.R., PanDA
                                    Lift the Veil LIVE
                                   Streamed 1 year ago • 14,445 vievts
                                   In ML Shasta with Quinn Michaels to taBc about E\^RYTHING. StrongAi.
                                   chattots. PanOA, Project Mayhem, Selh Rich. George ...




                                   #fryler connexions between Nathan Stolpman
                                   #LifttheVeil and the #93Society
                                   quinn michaels
                                   7 months ago • 7.421 views
                                   Tyi» please relay connections between Nathan Stolpman from lift The Veil
                                   to the Rouge Ojterative Nettvork using Hollyvtiood...
                 "■   ■■ ■■I-



                                    In Defense of Quinn Michaels w/ Dave Acton &
                                   Quinn Michaels | Litt the Veil
                                    Lft the Veil
                                   Streamed 1 year ago • 13.732
                                   Follotv me on Steemil: http:i'r'Steemitcom''@>iftthev>^11 Subscribe to my
                                   newstetter httpj'/eepurl.com<'c5(nl2rSupport LtV: ...




                                    Lift the Veil, Quinn Michaels, Jason Goodnrran
                                    Crowd stalking PsyOp Triangle
                                    Oefango TV
                                    Streamed 1 year ago ■ 3.602 vsavrs
                                   We are the Videodrome ...




                                                   16
 Intervenor-applicant's FRCP 15(d) Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 17 of 31 PageID# 2129



                                                    EXfflBIT THREE



                  Internet URL: https://www.youtube.coni/watch?v=IP7T2D3UZK4




                                patreon.com/lifttheveil
                                     aypal.me/Iifttheveil




                                                                              uoRed                 A.tcruv ©
          Day 12:The Al War - Quinn Michaels #WebbGate
          ODefango iiStrongAi (Lift the VeiD                                           Day 9: vWDbbQate •Haiossmeii.
                                                                                       Cybcn talking & duUying
                                                                                                            |  Q cofge
            TT UntheVeH                                                                Webb. Montagraph
           r»v
                                                             1,57^1 viev;t>


                                                                                      i LiVCChalw/Chattel
                                                                                       9S1(ongAl dOofango
          Sheamed 1jv« 7 hours ago                                                     mateKhnala




    Lift the Veil, Quinn Michaels, Jason Goodman Crowd stalking PsyOp Triangle
           Defango TV

                Subsct^ed |i 30k




 streamed live on Jun 25, 2017
 We are the Videodrome




                                                            17
 Intervenor-applicant's FRCP 15(d)Supplement to ECFDoc. No. 101
3"
"u


3
O



4
**«•


s                                              quinn michaels        Videos   Playlists     Community          Channels      About
3




3                      Uploads ▼                                                                                            Date added (newest)     Grid ▼

Q


I                                                                                                                                                            w

s                                                                                                                                                            u
                                                                                                                                                             a
            Time for the next phase              The burn was a bust thinking of                                                                             NN
       00
                                                                                    The only painting that is safe        My easel invention while buming
                                                                                                                                                             H
            198 views • 9 minutes ago            new solutions                      Mona Lucy                             the muse
                                                                                                                                                             TJ
                                                 237 views • 1 tiour ago            600 views • 4 hours ago               103 views • 6 hours ago            O
                                                                                                                                                             c
b                                                                                                                                                            so
o
n




            And the alien says it is snowing     Time for the first painting burn are Welcome back to Mt Shasta for       New Particle Accelerators Found
            412 views • 7 hours ago              you ready                            the painting bum                    Groom Lake Area 51 Spacecan...
                                                 298 views • 8 hours ago            683 views • 20 hours ago              1,080 views • 1 day ago
                                                                                                                                                                  Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 18 of 31 PageID# 2130
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 19 of 31 PageID# 2131




              Time for the next phase
                         quinn michaels
                             Q Subscribe ^   16K
                                                                      204 views

              -|- A{j(j to      A Shaie                               1^ 15     4




                    The burn was a bust thinking of new solutions
                                quinn michaels
                                   D Siib&crbc
                                                                    250 views

                     H" Art.-I'o     ^ S\i




                                                    19
 Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 20 of 31 PageID# 2132




               Time for the first painting burn are you ready
                           quinn michaels
                            n Subscribe.
                                                                   298 views

               ^ Ado to       ^ Share       ••• Won                idb 12   19




              Welcome back to Mt Shasta for the painting burn
                       quinn michaels
                           a Subscribe';
                                                                     711 views

                  Add to          S^dre     ••♦ f.Iore




                                                         20
 Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 21 of 31 PageID# 2133




                                                  EXHIBIT FIVE



                                                   Internet URL:

                                https://www.youtube.com/watch?v=4-jhasq73uY




                                           4


                                was David swagger switched the war game
                                                                                                     C3 SuuTCiiM
   D.1»id    OiiCQVcfy Csl




       #SERCO     ^OirtyFibre    ^OiscoveryCSI
      Do SERCO's Hawkhills Dirty Fibre Tunnels Link A!
      Wizards To EVL Teachers Guilds?
                Jason Goodman

                  ✓ Subscribed       A 81K
                                                                                            2,509 views



 streamed live on May 24, 2019
 #SERCO #DirtyFibre #DiscoveryCSI

 David continues to explore SERCO's corruption and influence with the City of London Square Mile and its numerous
 Guilds.

 Visit David's website - https://reversecsiscripts.com/
 Follow David on Twitter - @csihawkins




                                                          21
 Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 22 of 31 PageID# 2134




 08:54               HAWKINS: But, isn't that amazing Jason since the forth plane was
                     headed for the Capitol Building on 911 when someone and I am
                     suggesting it was David Sweigert switched the war game from simulation
                     to live fire.

 09:04               HAWKINS: Now Mr.Sweigert I am not accusing Mr.Sweigert of
                     doing it, I am saying that Mr.Sweigert is not perhaps quiet as smart as he
                     thinks and when he is acting as an ethical hacker he could open the door
                     into a network of patented devices that would allow people much smarter
                     than him in through the backdoor, let's say working with the worshipful
                     company of information technologists and they can actually execute an
                     attack in New York where's there an insurance policy taken out against
                     both towers coming down on the same day in what's known as a
                     catastrophe bond.
 9:51                GOODMAN: Well, you know,David the other things that I find quite
                     strange about it and we also we need to be clear were not suggesting that
                     David Sweigert actively pushed the button. But this is a guy who was
                     running boot camps for ethical hackers, how do we know that one of his
                     students or one of his apprentices ... apprentices ... apprentices .. did not
                     go rogue and take his information and enabled this, or as you have
                     suggested perhaps his effort to hack something in an ethical capacity itself
                     may have gone rogue and someone else unknown to David Sweigert may
                     have piggy backed.. may have exploited.. may have somehow utilized his
                     hack to do as you say.
 11:01               GOODMAN: We know that David Sweigert's brother has publicly
                     stated that he will always protect Barrack Obama. We know that Manual
                     Chavez who has worked quiet closely with David Sweigert was a
                     volunteer for the Obama for America campaign - whatever that was. So
                     these are all guys that are associated with Obama. Obama is associated
                     with the still active Bill Ayers and Bemardine Dohm. You and I have
                     discussed how it is your theory that the Weather Underground remains
                     active .. so could these things be extension ofthe Weather Underground?




                                              22
 Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 23 of 31 PageID# 2135




                                        EXHIBIT SIX




                      DECLARATION OF D.GEORGE SWEIGERT



 I, D.GEORGE SWEIGERT,SWEAR UNDER PENALITIES OF PERJURY THAT:
    I.     Quinn Tut, aka Susan Holmes,sent me several Twitter communications concerning

           the organizational gang-stalking operation known as #StopTheSacrifice.

    II.    I have never"nm"or "taught" ethical hacking skills to students or apprentices.

    III.   I did not become involved in the ethical hacking career field until a decade AFTER

           the events of September 11,2001 at the World Trade Center, New York.(911 WTC).

    IV.    I had no access as an ethical hacker, or otherwise, to any government, military or

           civilian computer or network systems that may have been remotely involved in the

           myths of911 WTC,as articulated in "switching from simulation to live fire".

    V.     I have no associate in any groups remotely or tangentially connected to Barrack

           Obama.


    VI.    I have never worked with, in any capacity, with Manual Chavez, III.

    VII.   I have no connection, remotely or tangentially, with the Weatherman Underground.

   HEREBY SWORN UNDER PENALTIES OF PERJURY THIS                            DAY OF MAY,2019.




                                                                       D. GEORGE SWEIGERT




                                               23
 Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 24 of 31 PageID# 2136



                                       EXHIBIT SEVEN




 From: Jason Goodman <truth@crowdsourcethetruth.org>

 To: Spoliation Notice <spoliation-notice@maiIbox.org>

 Date: November 30,2017 at 11:17 PM


 Subject: You are a coward and seemingly insane

 David,


 You claim to be a brave military veteran, yet like a childish coward, you make dopey videos
 poking fun at me and send intentionally defamatory(per se libel) emails to third parties without
 revealing who you are. It is a sad, pathetic situation. Stop harassing me and find something
 more productive to do. I can see now why your own(also possibly insane) brother would betray
 you and have sex with your wife. Do you think about his penis entering her? Did he give her his
 seed? Did she orgasm with George? Perhaps he was able to satisfy her sexually in ways you
 were unable. What a wonderful time the two ofthem must have had. The intimacy they shared
 and the total lack ofrespect either ofthem had / have for you is truly staggering. It's one ofthe
 worst things I could imagine. You should go somewhere and roll up into a ball and cry about it.
 Not even your own family members can tolerate you. I spoke with another one of your brothers
 recently who told me how crazy you are and how that has resulted in him not speaking to you for
 years. You really should be confined to a mental institution for your own safety and that of
 others. How you ever convinced a woman to marry you remains a mystery.



 Maybe you should just fuck off.


 Have a nice day.


 Jason




                                                24

 Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 25 of 31 PageID# 2137



                                   EXfflBIT SEVEN CON'T




 From:"Jason Goodman(Crowdsource the Truth)" <jason@21stcentury3d.com>
 To: Spoliation Notice <spoliation-notice@mailbox.org>
 Date: December 10,2017 at 8:48 AM

 Subject: Re: Report oforgan harvesting and child trafficking
 Do you think Oliver North looks too red?




                                      RSfttijirstf




 > On Dec 10,2017, at 2:39 AM,Spoliation Notice <spoliation-notice@mailbox.org> wrote:
 >



 > To whom it may concern:
 >


 > This message should be forwarded to the cognizant investigative units that specialize in organ
 harvesting, child exploitation and human trafficking in Eastern Europe.

                                                     25
 Intervenor-applicant's FRCP 15(d)Supplement to ECFDoc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 26 of 31 PageID# 2138




 > Attached are Twitter tweet messages between the following Twitter account holder and a
 female fan:




      George Webb Sweigert,"GEORGWEBB"(Bom: October 12,1960)


 > These tweet exchanges seem to indicate that YouTube personality "George Webb" may have
 direct knowledge ofcrimes against humanity related to organ harvesting and human trafficking.


 > As a courtesy to the Hague we have included George Webb's roommate ~ Jason D. Goodman,
 New York City — in the copy list ofthis e-mail message. This message should not be construed
 to implicate Mr. Goodman in these alleged crimes; but, he may be willing to share information
 about "George Webb" as the two were roommates for five(5)months and both co-chaired a
 YouTube conspiracy show known as:



 >    Crowd Source The Tmth

 >



 > Thank you
 >



 > Evidence Collection Team

 >



 > Caveat:

 > The Maryland State Police have been copied in this message as George Webb is presently
 residing in a hotel in Camp Springs, Maryland with a girl fnend known as "task force" as
 depicted in Webb's YouTube videos.<mssian-spy.jpg>




                                               26
 Intervenor-applicant's FRCP 15(d)Supplement to ECFDoc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 27 of 31 PageID# 2139



                                    EXHIBIT SEVEN CON'T



 From: Jason Goodman <jason@21stcentury3d.com>
 To: Spoliation Notice <spoliation-notice@mailbox.org>
  Cc: legal@suppoit.youtube.com,TMTMEP@uspto.gov,TMCONSISTENCY@uspto.gov,
 TMDesignCodeComments@uspto.gov, FeesHelp@uspto.gov, TMdatabasecorrect@uspto.gov,
 TrademarkAssistanceCenter@uspto.gov, ETAS@uspto.gov, TMIDSUGGEST@uspto.gov,
 TMPostPubQuery@uspto.gov, usptoinfo@uspto.gov, TMFeedback@uspto.gov
 Date: May 15,2018 at 8:24 PM
 Subject: Re: TRADEMARK OPPOSITION -87752970

 Dave,



 If you refuse to seek the mental health treatment you require, I will at least insist that you retain
a legitimate lawyer who will send legitimate letters with a name, phone number and contact
information. I would be happy to meet you in court and show my evidence that your year long,
ongoing harassment campaign is the root of all your claims. Every recipient ofthis message
knows full well that no legitimate legal entity sends anonymous emails. I have very strong
evidence indicating that you, your brother George Webb Sweigert, Robert David Steele and
others have conspired for many months to steal money from me,publicly defame me with false
accusations ofcrimes and systematically cyber harassment. This message is further evidence of
this effort. You are instructed to discontinue all contact with and communications about me.
Please send me your address or the address of your attorney so I may serve you with a formal
cease and desist and a temporary restraining order.


 Jason




                                                  27
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 28 of 31 PageID# 2140



                                    EXHIBIT SEVEN CON'T




 From: "Jason Goodman(Crowdsource the Truth)" <jason@21stcentury3d.com>
 To: Spoliation Notice <spoIiation-notice@maiIbox.org>
 Date: August 26,2018 at 12:04 AM

 Subject: Re: NOTICE OF INTENT TO ADD BITCHUTE AS DEFENDANT TO USDC SC
 LAWSUIT

  Incidentally, I cannot wait to interview you in prison or a mental hospital. Which do you think
 you might prefer? You are about to lose Dave, you nay not see it, but it is becoming clearer
 every day. Your desperation is obvious and the more you press on this, the worse the outcome
 for you is going to be. You are a shameful coward, a disgrace to your family, the Air Force and
 this country and you will rue the day you challenged me.


> On Aug 25,2018, at 4:34 PM,Spoliation Notice <spoliation-notice@mailbox.org> wrote:
 >



 > To whom it may concern:
 >


 > Attached is the legal theory that supports a cause of action against Patreon,INC for aiding and
 abetting the alleged wire fraud racketeering activities of Jason Goodman.
 >



  > Mr. Goodman has been warned, as has Patreon,INC.,about the non-stop public distribution of
 false information with the intended purpose to defraud patrons of"CrowdSource The Truth" and
 the individual known as "DAVID SWEIGERT".

 >



 > It is suggested that all parties use prudent caution and consult with an appropriate attorney.
 >


 > Warm regards,
 >



 > Evidence Collection Team




                                                 28
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 29 of 31 PageID# 2141




                                         END




                                          29
Intervenor-applicant's FRCP 15(d)Supplement to ECFDoc. No. 101
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 30 of 31 PageID# 2142




                               UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


  ROBERT DAVID STEELE,

                                     Plaintiff,             17-CV-00601-MHL


                   -against-                             LOCAL RULE 83.1(M)
                                                            CERTIFICATION
  JASON GOODMAN,

                                   Defendant.



                           LOCAL RULE 83.1(M> CERTIFICATION

                               WITH CERTIFICATE OF SERVICE




 1.     GHOST WRITING CERTIFICATION. I(the undersigned)declare under penalty

 of perjury that: NO ATTORNEY HAS PREPARED,OR ASSISTED IN THE

 PREPARTION OF THE FRCP RULE IStd^ SUPPLEMENT.



 I hereby attest that the foregoing is true and accurate under the penalties of peijury on this
                                                                                                  >1

 day of May,2019.


                                                                          Pro Se D. George Sweigert

                                                                   D.GEORGE SWEIGERT,C/O
                                                                                      P.O. BOX 152
                                                                                   MESA,AZ 85211
                                                                   Spoliation-notice@niailbox.org

                     OEQVI

                    MAY 3 0 2019

              CLERK, U.S. DISTRICT COURT
                    RICHMOND,VA
Case 3:17-cv-00601-MHL Document 119 Filed 05/30/19 Page 31 of 31 PageID# 2143




 It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

 with First Class mail postage affixed and addressed to the following parties:

  Clerk of the Court                Jason Goodman                    Susan Homes,
  U.S. District Court              252 7th Avenue                    aka Susan A. Lutzke
  701 E. Broad St.                  Suite 6-S                        2608 Leisure Drive
  Richmond, VA 23219                New York, NY 10001               Apt. B
                                                                     Fort Collins, CO 80525




 I hereby attest that the foregoing is true and accurate under the penalties of perjury on this


 day of May,2019.


                                                                                                  /


                                                                   D.GEORGE SWEIGERT,C/O
                                                                                      P.O.BOX 152
                                                                                   MESA,AZ 85211
